EXHIBIT 10.1




MANAGEMENT AGREEMENT
 
between
 
CastlePoint Insurance Company
 
and
 
Tower Risk Management Corp.
 


 
This Agreement, entered into as of July 1, 2007 (the “Agreement”) by and between
CASTLEPOINT INSURANCE COMPANY, a property and casualty insurance company
domiciled in New York (the “Company”), and TOWER RISK MANAGEMENT CORP., a New
York corporation (“Manager”), each having offices located at 120 Broadway, New
York, N.Y. 10271.
 
PREAMBLE
 
WHEREAS, Company desires to appoint Manager as its manager for performing
underwriting and claims and other services with respect to certain business,
which includes but is not limited to Brokerage Business and business that is not
Specialty Program Business and Insurance Risk-Sharing Business or Traditional
Program Business, as set forth in this Agreement; and
 
WHEREAS, Manager desires to perform such responsibilities;
 
NOW, THEREFORE, Company and Manager, in consideration of the mutual promises
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, agree as follows:
 
1.           Appointment.
 
Company does hereby nominate, constitute, and appoint Manager as non-exclusive
manager for: (i) the soliciting, underwriting, quoting, binding, issuing, and
servicing of such of the Company's insurance policies as the Company determines
for time-to-time on Exhibit A  (such insurance and any policies, contracts,
binders, endorsements, certificates, agreements, or evidence of insurance,
individually and collectively, will be referred to as "Policy" or "Policies"
hereunder), which business includes, but is not limited to, Brokerage Business
and business that is not Specialty Program Business and Insurance Risk Sharing
Business or Traditional Program Business.
 
2.           Authority.  Manager is authorized to:
 
2.1           Issue, or direct Company to issue, Policies subject to: (i) the
scope and limits granted in Exhibit A attached hereto; (ii) the terms and
conditions (including exclusions) of forms of Policies prescribed by Company;
(iii) applicable state insurance laws, rules, and regulations; (iv) the
underwriting guidelines approved by Company; (v) Company's ultimate right to
veto the solicitation, underwriting, quoting, binding, and issuing of any Policy
by Manager; (vi) Company's ultimate right to cancel any Policy subject to
applicable governmental regulatory requirements for cancellation and
non-renewal; (vii) Company's ultimate right to veto the appointment by Manager
of any agent, broker or producer, and the ultimate power of Company to cancel
any such agency pursuant to Section 2.4; (viii) Company's right to approve all
advertising with respect to the Policies in which Company's name is used.
 
 
Page 1 of 16

--------------------------------------------------------------------------------

 
 
2.2           Collect, account, receipt for, and remit premiums on Policies that
Manager writes on behalf of Company in accordance with Section 2.1 and to retain
its provisional management fee and policy billing fees, if any,  out of premiums
so collected.  Manager agrees to pay all costs and expenses of collection from
insureds where premiums to be received by Manager pursuant to this Agreement are
not paid in full by the insured.  Manager agrees that all premiums, including
return premiums received by Manager, are Company's property and will be paid
over to the Company.
 
2.3           Secure or obtain agents and producers to produce
business.  Company appointments will follow upon Manager providing evidence that
the agents and producers are lawfully licensed to transact the type of insurance
they are expected to write, are not serving on Company's or Manager's board of
directors and complete Company’s appointment process.  The agents and producers
must meet the applicable compliance regulations for licensure.
 
2.4           Terminate agents and producers.
 
2.5           Investigate and settle claims as provided in Section 10 below and
establish reserves for such claims.
 
2.6           Purchase and maintain in effect treaty and facultative reinsurance
to limit Company’s exposure on the Policies to the net amounts outlined in
Exhibit A.  Company shall reimburse Manager for the Company’s proportionate
share, but not greater than 15% of catastrophe reinsurance costs attributable to
the business written by it.
 
3.           Performance.
 
3.1           Manager hereby accepts the foregoing appointment and agrees
faithfully to perform the duties thereof in a professional manner as an agent of
Company and to obey promptly such reasonable instructions as it may receive from
time to time from Company in accordance with this Agreement.
 
3.2           If Manager commits a material breach of this Agreement, Company
may, as one remedy but not as an exclusive remedy, require its own employees or
designated representatives to carry out Manager's duties hereunder.  Manager
shall reimburse Company for Company's reasonable expenses, including salaries,
incurred for having Company’s employees or representatives perform such duties
or, at Company's option, Manager shall pay such employees or representatives
directly.  Such reimbursement or direct payments shall be made by Manager within
five (5) days after Manager's receipt of invoices of such expenses.
 
 
Page 2 of 16

--------------------------------------------------------------------------------

 
 
4.           Fees.
 
 Manager shall receive a management fee quarterly for the foregoing services
(“Management Fees”) during each calendar year of this agreement (or part
thereof) equal to (A) the management fee percentage for such year (as set forth
below) (the “Management Fee Percentage”) times (B) the amount of
Subject  Written Premium on Policies managed by Manager for Company, net of
return premiums. “Subject Written Premium” shall mean direct written premium net
of specific, aggregate and property catastrophe excess of loss reinsurance
costs. It is expressly agreed that the Management Fee Percentage payable to the
manager shall be reduced by any expenses attributable to boards, bureaus and
taxes that are required to be paid by Company. The provisional Management Fee
Percentage shall be 34%.


Such Management Fee Percentage shall be subject to adjustment until all losses
for a given year have been settled (or deemed settled as set forth
below).  Within sixty (60) days following the end of each year, Company shall
calculate the Net Loss Ratio for each year that remains open and shall forward
copies of such calculations to Manager. The Management Fee Percentage shall be
increased nine-tenths of a percentage point for every percentage point by which
the Net Loss Ratio is below 61% up to a maximum Management Fee Percentage of
36%, and decreased nine-tenths of a percentage point for every percentage point
by which the Net Loss Ratio exceeds 61%, subject to a minimum Management Fee
Percentage of 31% as follows:
 
Net Loss Ratio
 
Management Fee Percentage
 
64.33% or higher
 
31.0
 
64
 
31.3
 
63
 
32.2
 
62
 
33.1
 
61
 
34.0
 
60
 
349
 
59
 
35.8
 
58.78 or lower
 
36.0
         



The parties will settle amounts due within ten (10) days thereafter.  The Net
Loss Ratio for each year shall be deemed to be finalized six (6) years following
the close of such year or at any time before six (6) years by mutual agreement
of the parties.
 
For the purposes of this paragraph 4, "Net Loss Ratio" shall mean, for any
period of time, the ratio of Net Losses incurred during such period to Net
Premium Earned for such period, where “Net Losses” means, for any period of
time, any and all amounts that the Company is required to pay to or on behalf of
insureds for insurance claims made under its Policies including loss adjustment
expenses, after the application of any applicable reinsurance.
 
5.           Territory.
 
Manager's authority to solicit, quote, underwrite, bind, issue, or service
Policies extends only to insureds or prospective insureds located in the states
specified in Exhibit A attached hereto, subject to: (i) the applicable licensing
authority of Company, (ii) Company having made and received approval of all
necessary regulatory filings and (iii) Manager obtaining licenses if required
for activities conducted by Manager pursuant to this Agreement.
 
 
Page 3 of 16

--------------------------------------------------------------------------------

 
 
6.           Representations and Warranties of Manager.  On the effective date
hereof, during the term of this Agreement, and for any period described in
Section 14.5, Manager hereby represents and warrants to Company as follows:
 
6.1           Laws and Licenses.  Manager has complied and will comply with all
applicable laws, rules, and regulations.  Manager shall provide current copies
of Manager's licenses, which will be maintained in Company's records.  Company
will appoint Manager in all applicable states.  Manager will obtain and maintain
at its own expense all licenses required for it to perform this Agreement.
 
6.2           No Breach.  This Agreement is a valid and binding obligation of
Manager.  The execution and delivery of this Agreement and the consummation of
the transactions contemplated herein will not breach or conflict with Manager's
by-laws or certificate of incorporation, nor with any agreement, covenant, or
understanding (oral or written) to which Manager is bound, and will not
adversely affect the application for issuance or the validity of any license of
Manager.
 
6.3           Status.  Manager is a duly organized and validly existing
corporation in the State of New York.
 
6.4           Authorization.  The execution, delivery, and performance of this
Agreement by Manager have been duly and properly authorized by it.
 
7.           Representations and Warranties of Company.  On the effective date
hereof, during the term of this Agreement, and for any period described in
Section 14.5, each Company hereby represents and warrants to Manager as follows:
 
7.1           Laws and Licenses.  Company has complied and will comply with all
applicable laws, rules and regulations and shall, whenever necessary, obtain and
maintain at its own expense all licenses required for it to perform this
Agreement.
 
7.2           No Breach.  This Agreement is a valid and binding obligation of
Company.  The execution and delivery of this Agreement and the consummation of
the transactions contemplated herein will not breach or conflict with Company's
by-laws or articles of incorporation, nor with any agreement, covenant, or
understanding (oral or written) to which Company is bound, and will not
adversely affect the application for issuance or the validity of any license of
Company.
 
7.3           Status.                        Company is a duly organized and
validly existing corporation in the State of New York.
 
7.4           Authorization.  The execution, delivery, and performance of this
Agreement by Company have been duly and properly authorized by it.
 
 
Page 4 of 16

--------------------------------------------------------------------------------

 
 
8.           Duties and Responsibilities. Subject to Company's supervision and
instructions, Manager agrees to perform the following duties and services in
addition to those otherwise enumerated in this Agreement with regards to
Policies it manages hereunder:
 
8.1           Solicit, underwrite, quote, bind, issue, secure proper
countersignature when required by applicable laws, and service Policies on
behalf of Company.
 
8.2           Cancel Policies issued or underwritten by Manager in accordance
with the terms of the Policies and applicable state regulations.
 
8.3           Issue Policies only on forms approved by Company and filed with
and approved by regulatory authorities wherever such filing and approval is
required.
 
8.4           Underwrite and issue Policies in accordance with the premium rates
and underwriting criteria and guidelines as approved by Company.
 
8.5           Investigate and settle claims as provided in Section 10 below and
establish reserves for such claims.
 
8.6           Maintain at Manager's expense data processing systems and
equipment, an office or offices and a staff of employees sufficient in number
and qualifications to perform the duties set forth in this Agreement.
 
8.7           Pay to Company any fines imposed by regulatory authorities,
taxation authorities, and their agents for data collection and advisory
organizations, due to late filing or poor quality of data provided by Manager.
 
8.8           Pay to Company any fines imposed by regulatory authorities upon
Company due to the use of unapproved forms or rates by Manager or due to other
market conduct violations caused by Manager's willful misconduct.
 
8.9           Maintain separately for Company and each other insurer with which
Manager does business, complete and current records and accounts, including
underwriting files, which Manager shall retain in accordance with Section 12 and
any applicable laws.
 
8.10           Refund within sixty (60) days of the end of each calendar month,
return commissions on Policy cancellations or premium reduction, in each case at
the same rate at which such commissions were originally retained.
 
8.11           Collect, account and receipt for premiums on Policies that
Manager writes on behalf of Company in accordance with Section 2.1, and return
premiums to policyowners, as necessary.  Manager shall promptly remit premiums
collected on Company’s behalf, less return premium, reinsurance costs and
Management Fees, to Company.
 
8.12           Hold all monies, including premiums, return premiums, and monies
received by Manager, in a fiduciary capacity for Company. Except as otherwise
authorized by this Agreement, Manager shall maintain such monies in a separate
and segregated bank account in a bank that is a member of the Federal Reserve
System and is insured by the Federal Deposit Insurance Corporation. This account
shall not be used for any purpose other than payments to or on behalf of
Company. Any investment income produced from this bank account is the property
of Manager.
 
 
Page 5 of 16

--------------------------------------------------------------------------------

 
 
8.13           Comply with all regulatory requirements including, but not
limited to, the cancellation, non-renewal, or conditional renewal of policies.
 
8.14           Return upon demand after termination of this Agreement, all
unused Policies, forms, and other property furnished to Manager by Company. Such
items remain the property of Company. Manager shall fully cooperate with and
assist Company in recovering such items from third parties, if any.
 
8.15           Exercise Manager's authority through authorized employees of
Manager or its affiliates.
 
8.16           Exercise exclusive and independent control of Manager's time and
conduct.
 
9.           Limitations of Authority.
 
Notwithstanding the foregoing, all underwriting services provided to Company by
Manager shall be based upon the written criteria, standards and guidelines of
Company which shall retain the final authority over underwriting decisions
including, but not limited to, acceptance, rejection, cancellation and
termination of risks.
 
10.           Claims.
 
10.1           Manager shall or shall arrange to investigate, negotiate, and
settle all Policy claims or losses on behalf of Company; however, Manager shall
obtain the prior approval of Company before handling and settling any Policy
claim or loss which is in excess of One Hundred Thousand Dollars ($100,000)
gross incurred loss.  Manager shall determine coverage for claims; however,
Manager shall obtain the prior written approval of Company for the handling of
litigation in which the Company is named as a defendant or claims in which
Manager seeks declaratory relief on behalf of Company.  All claims or losses
shall be reported in monthly statements pursuant to Section 11 below.  In
addition, Manager shall immediately notify Company in writing of any claim or
loss as Company requests upon receiving notice or knowledge of: (i) any Policy
claim or loss in excess of Two Hundred Fifty Thousand Dollars ($250,000) gross
incurred loss; or (ii) any loss regardless of incurred dollar amount involving
the following: fatalities; brain stem/brain damage injuries; spinal cord
injuries; heart attacks; severe, non-accumulative hearing loss; severe,
non-accumulative vision loss; amputation of major body part; paraplegia;
quadriplegia; serious burns (i.e. second or third degree and/or burns over 50%
of the body); non-union, compound, comminuted, serious fractures; injury to the
spine or pervasive nerve damage; class action suits; allegations of criminal
conduct by an insured or allegations of criminal conduct by an insured or
allegations of criminal conduct on the insured’s premises; bad faith claims or
suits; demands in excess of policy limits; actual or alleged violations of the
Deceptive Trade Practices Act; actual or alleged violations of the applicable
State Insurance Codes; actual or alleged violation of law by Manager; or
litigation naming Company as a defendant.  In determining gross incurred loss,
Manager shall consider the facts and circumstance of the claim or loss,
Manager’s analysis of the insured’s liability for the claim or loss, Manager’s
analysis of damages resulting from the claim or loss and Manager’s analysis of
the applicability of coverage for the claim or loss.  These individually
reported claims or losses should be updated semi-annually and more frequently
upon the occurrence of any material change in any claim or loss or any
information previously reported to Company.  Company shall be immediately
notified if Manager is closing a file on a reported claim or loss and of the
reason for this file closure.  Failure to promptly notify Company of claims
under this Section 10.1 shall be considered a material breach of this Agreement
and subject to all the remedies provided herewith.
 
 
Page 6 of 16

--------------------------------------------------------------------------------

 
 
10.2           Whenever Manager shall deem it prudent to engage legal counsel or
loss adjusters to protect Company's interest regarding claims or losses, such
services shall be provided only by qualified attorneys-at-law and/or licensed
loss adjusters selected by Manager, who have substantial experience in the
handling of claims litigation of the type involved. Upon execution of this
Agreement, Manager shall submit to Company for approval a list of the attorneys
and loss adjusters it intends to use. Such list shall be considered approved
unless Company objects to any of such firms or individuals within fourteen (14)
days after receipt of such list. Any provision hereof to the contrary
notwithstanding, it is agreed that, with respect to any claim or loss of any
amount, Manager shall promptly furnish Company, or its designee, any additional
claim or loss information requested by Company with respect to a claim or loss
pertaining to any Policy covered by this Agreement, and it is further agreed
with respect to any claim or loss of any amount as follows:
 
a.
Company may assign an attorney of its own choice to assume the defense of any
claim or loss reported to Company and, in the event an attorney has already been
employed by Manager, the service of such attorney which has already been
employed by Manager shall be terminated by Manager forthwith and Manager shall
waive any conflict of interest that may have been created by such attorney's
employment by Manager.

 
b.
In the event that Company is named as a defendant in any lawsuit, Manager shall,
as soon as it has notice or knowledge of such lawsuit, immediately give written
notice thereof to Company accompanied by a copy of the complaint and any court
papers related to such lawsuit.

 
10.3           All claims services provided to Company by Manager shall be based
upon the written criteria, standards and guidelines of Company which shall
retain the final authority over claims decisions including, but not limited to,
payment and non-payment of claims.
 
10.4    The Company will establish a bank account to fund claim payments on its
policies managed by Manager.  Manager shall be made an authorized signatory on,
and shall pay claims out of such account.  Manager shall not be obligated to pay
claims unless such account is sufficiently funded by the Company.
 
11.  
 Accounting and Reporting Procedures.

 
Manager shall:
 
  Within thirty (30) days after the end of each month, remit to Company all
premiums collected on Policies issued under the terms of this Agreement, less
the provisional management fee due to Manager in accordance with Exhibit A
attached hereto.  Manager may not offset balances due to Company hereunder
against balances due Manager under any other contract with Company;
 
 
Page 7 of 16

--------------------------------------------------------------------------------

 
 
  On behalf of Company supply accounting, underwriting, and claim bordereaux
with copies to Company, pursuant to these terms and conditions;
 
  With regard to business placed by Manager with Company hereunder, furnish to
Company, in electronic format, within thirty (30) days after the end of each
quarter a report of  written, earned, and unearned premiums; losses and loss
adjustment expenses paid and outstanding; loss and loss adjustment expenses
incurred; commissions earned by Manager;
 
  Provide detail and summary reports, in an electronic or printed medium, as are
required to meet all reporting requirements of state regulatory or taxation
authorities, their managers for data collection, and advisory organizations
including but not limited to:
 
a.           Within thirty (30) days of the close of the calendar
quarter:  direct premiums (written and earned); in force premiums; policy counts
(written and in force); direct losses and loss adjustment expenses including
subrogation (paid and reserved); number of claims open, closed with payment, and
closed without payment; as prescribed by state regulatory authorities.
 
b.           Within thirty (30) days of the close of the calendar
quarter:  direct written premium, losses, and loss adjustment expense including
subrogation (paid and reserved) transaction data as prescribed by advisory
organizations providing loss cost and policy forms.
 
c.           Thirty (30) days prior to the prescribed deadline:  the reports of
direct premiums (written and earned), losses, and loss adjustment expenses
including salvage and subrogation (paid and reserved) as required by state
regulatory data collection agents, including but not limited to financial calls,
unit statistical data, summary statistical data, and detailed claim information
for National Council on Compensation Insurance (NCCI), Insurance Services Office
(ISO), and National Association of Independent Insurers (NAII), and various
state-specific reporting requirements as necessary.
 
  By the first business day of February of each year, Manager shall provide
Company with any information Company may require in order to complete its
statutory financial statements for the prior year. Company shall notify Manager
of the material information required by December 31 of the prior year.
 
12.           Books and Records.
 
Manager shall keep such books and records as may be (i) reasonably requested by
Company; or (ii) required by law, rulings, or orders of the insurance
departments of the states having jurisdiction over: (a) Manager or Manager's
business or (b) any Policies.  Manager shall make such books and records
available for examination, audit, and copying by the insurance departments of
such states and by Company, or by their authorized representatives.  Company
shall have the right to examine and review at any reasonable time all books,
records, files, and papers, including, but not by way of limitation, claim files
and underwriting files
 
 
Page 8 of 16

--------------------------------------------------------------------------------

 
 
maintained and kept by Manager which relate to this Agreement and the
Policies.  Manager shall institute and maintain retention and disposal systems
for claim files and underwriting files in accordance with procedures and
requirements as prescribed by law. All books and records of Manager shall be
maintained at the principal
place of business of Manager and shall be complete, accurate, and up-to-date,
and shall reflect all monies paid or received by Agent and all transactions of
Manager pursuant to this Agreement. Anything to the contrary notwithstanding,
all of the books, records, files, and papers maintained and kept by Manager
relating to underwriting and claims matters involving this Agreement or the
Policies, shall be and remain the sole and exclusive property of Company except
that upon termination of this Agreement, all right, title, and interest in and
to all Policy renewals or expirations and all records with respect to renewals
and expirations shall automatically and irrevocably transfer to and vest in
Manager provided Manager has accounted for and has made payments of all amounts
due Company and continues to do so.
 
13.           Indemnification.
 
13.1           Manager shall indemnify and hold harmless Company from and
against all losses, damages, costs, expenses, claims, fines, penalties, or
liabilities of any description suffered by Company with respect to Manager on
any Policies issued or underwritten by Manager, including, without limitation,
any attorney's fees, in connection with or arising out of: (i) any violations by
Manager of laws, rules, or regulations to which it is subject; (ii) any material
breach of any warranty or representation of Manager made in this Agreement or
any other material breach of this Agreement by Manager; or (iii) any willful
misconduct, gross negligence, or misrepresentation, of Manager or of it
officers, directors, employees, agents, sub-producers, or independent
contractors.
 
13.2           Company shall indemnify and hold harmless Manager from and
against all losses, damages, costs, expenses, claims, fines, penalties, or
liabilities of any description suffered by Manager with respect to Company on
any Policies issued or underwritten by Company, including, without limitation,
any attorney's fees, in connection with or arising out of: (i) any violations by
Company of laws, rules, or regulations to which it is subject; (ii) any breach
of any warranty or representation of Company made in this Agreement or any other
breach of this Agreement by Company; or (iii) any alleged or actual misconduct,
negligence, misrepresentation, or other acts or failures to act of Company or of
it officers, directors, employees, agents, sub-producers, or independent
contractors.
 
14.           Termination of Agreement.
 
14.1  This Agreement shall continue until terminated in accordance with Sections
14.2 through 14.6 below.
 
14.2  This Agreement may be terminated immediately by either party upon giving
written notice to the other party via electronic, certified or registered mail
in the event of:
 
a.           The misappropriation by either party of any funds or property
belonging to the other party;
 
b.           The fraud, gross negligence, or willful misconduct of the other
party;
 
 
Page 9 of 16

--------------------------------------------------------------------------------

 
 
c.           The license or certificate of authority of the other party in their
state of domicile is canceled, non-renewed or suspended by any public authority;
 
d.           An assignment by the other party for the benefit of creditors; the
dissolution or liquidation of the other party; the appointment of a conservator,
receiver, or liquidator for a substantial part of the other party’s property;
the institution of bankruptcy, insolvency, or similar proceedings by or against
the other party;
 
e.           Material breach by the other party of any provision of this
Agreement;
 
f.           If any law or regulation of the federal, state, or local government
of any jurisdiction in which the other party is doing business shall render
illegal or invalid any transaction contemplated by this Agreement, or any term
of this Agreement, this Agreement may be terminated insofar as it applies to
such jurisdiction by either party giving notice to the other party to such
effect or by either party giving notice to the other party to such effect;
 
g.           Change in ownership of ten percent (10%) or more of the outstanding
voting stock of the other party, sale or transfer of the other party’s assets,
merger of the other  party, or change or resignation of any principal officer or
director of the other party;
 
h.           The licenses required of the other party for it to perform under
this Agreement expire, are terminated, or are not valid pursuant to the law of
the State in which the other party is transacting business on behalf of either
party.
 
14.3           This Agreement may be terminated at any time by the Company if
the Reinsurance covering the business under this agreement is cancelled,
terminated or expired.
 
14.4           This Agreement may be terminated at any time by mutual written
agreement, or upon sixty (60) days prior written notice by either Company or
Manager.
 
14.5           If at any time either party sends notice of termination to the
other party as provided in Section 14.2 above or the Agreement is otherwise
terminated as provided herein, the Manager shall not solicit, underwrite, quote,
bind, or issue any Policies or renew any existing Policies for which the
inception date or renewal date falls after the effective date of termination of
this Agreement, nor shall Manager cancel and rewrite any existing Policies.
 
14.6           Unless otherwise indicated by this Agreement or either party
otherwise notifies the other party in writing, Manager's duties and
responsibilities under this Agreement shall survive termination of this
Agreement until such time as all Policies issued, underwritten, or serviced by
Manager pursuant to this Agreement have expired and all known losses under such
Policies have been paid or settled, have run off or otherwise have been disposed
of in the judgment of Company, all incurred but not reported loss reserves have
been reduced to zero, and any amounts owed to Company by others has been paid.
The only compensation Manager shall receive for its performance of its duties
hereunder (both during and after the term of this Agreement) is set forth in
Section 4.
 
 
Page 10 of 16

--------------------------------------------------------------------------------

 
 
14.7                      Upon termination of the Agreement, Manager shall,
unless notified in writing to the contrary by Company:
 
a.           Continue to represent Company for the purpose of servicing Policies
placed by Manager with Company which are in force on, or renewed at Company's
election, or as required by law, after the date of termination of this
Agreement, and Manager shall continue to receive its normal compensation for
such services.
 
b.           Issue and countersign appropriate endorsements on Policies in
force, provided that without prior written approval of Company, such endorsement
shall not increase nor extend Company's liability nor extend the term of any
Policy.
 
c.           Collect and receipt for premiums and retain commissions out of
premiums collected as full compensation.
 
14.8           Any notice issued pursuant to this Section shall be effective on
the day after it is received by Manager.
 
15.           Suspension of Manager's Authority.
 
15.1  In lieu of terminating this Agreement, Company may give written notice to
Manager that Company is immediately suspending Manager's authority in its
entirety or in any particular state to bind new or renewal business, change any
existing Policy and/or settle any claim during the pendency of any of the
following events:
 
a.           Manager is delinquent in payment of any monies due Company;
 
b.           Any dispute exists between Manager and Company regarding the
existence of any of the events listed in Section 14.2;
 
15.2  Such suspension shall remain in effect until such delinquency is cured or
dispute is resolved and Manager receives written notification from Company to
that effect. If such delinquency is not cured within fifteen (15) days from the
date of receipt of written notification by Manager of such delinquency, Company
may exercise its right to terminate this Agreement under Section 14.2.
 
15.3   Unless otherwise notified in writing to the contrary by Company,
Manager's obligation under this Agreement shall continue during the suspension
of Manager's authority under this Agreement.
 
15.4   Any notice of suspension issued pursuant to this Section shall be
effective immediately.
 
16.           Ownership of Expirations.
 
The use and control of expirations of the Policies will remain the property of
Manager; and Company will not, without consent of Manager, (a) refer or
communicate to any other agent or broker, Company’s records of insureds,
expiration dates and other material information relating to specific risks
except for loss or claims information specifically requested by the insured or
the insured’s authorized representative nor (b) use such material information
relating to specific risks for purposes of solicitation.
 
 
Page 11 of 16

--------------------------------------------------------------------------------

 
 
17.           Mediation; Arbitration and Injunctive Relief.
 
17.1           If any dispute arises between Company and Manager with reference
to the interpretation, performance, or breach of this Agreement (whether the
dispute arises before or after termination of this Agreement) such dispute, if
not resolved by the parties, must be submitted to non-binding mediation.  If
such dispute is not resolved by non-binding mediation within sixty (60) days it
will then be submitted for decision to a panel of three arbitrators.  Notice
requesting arbitration will be in writing and sent certified or registered mail,
return receipt requested.
 
17.2           One arbitrator shall be chosen by each party and the two
arbitrators shall, before instituting the hearing, choose an impartial third
arbitrator who shall preside at the hearing.  If either party fails for any
reason to appoint its arbitrator within thirty (30) days after being requested
to do so by the other party, the latter, after ten (10) days notice by certified
or registered mail of its intention to do so, may appoint the second
arbitrator.  If the two arbitrators are unable to agree upon the third
arbitrator within thirty (30) days of their appointment, the third arbitrator
shall be selected from a list of six individuals (three named by each
arbitrator) by a judge of the United States District Court having jurisdiction
over the geographical area in which the arbitration is to take place, or if that
court declines to act, the state court having general jurisdiction in such area.
 
17.3           All arbitrators shall be active or retired disinterested
officials of insurance or reinsurance companies not under the control or
management of either party to this Agreement and will not have personal or
financial interests in the result of the arbitration.
 
17.4           Within thirty (30) days after notice of appointment of all
arbitrators, the panel shall meet and determine timely periods for briefs,
discovery procedures, and schedules for hearings.
 
17.5           The panel shall be relieved of all judicial formality and shall
not be bound by the strict rules of procedure and evidence.  Arbitration shall
take place in New York, New York.  Insofar as the arbitration panel looks to
substantive law, it shall consider the law of the State of New York.  The
decision of any two arbitrators when rendered in writing shall be final and
binding.  The panel is empowered to grant interim relief as it may deem
appropriate.
 
17.6           The panel shall interpret this Agreement as an honorable
engagement rather than merely a legal obligation and shall make its decision
considering the custom and practice of the applicable insurance and reinsurance
businesses within sixty (60) days following the termination of the hearing
unless the parties consent to an extension.  Judgment upon the award may be
entered in any court having jurisdiction thereof.
 
17.7           Punitive damages will not be awarded.  The arbitrators may,
however, at their discretion award such other costs and expenses as they deem
appropriate, including but not limited to attorneys' fees, the cost of
arbitration, and arbitrators’ fees, to the extent permitted by law.
 
 
Page 12 of 16

--------------------------------------------------------------------------------

 
 
17.8           It is understood and agreed that in the event of any breach or
threatened breach, Company may apply to a court of competent jurisdiction for,
and shall be entitled to, injunctive relief from such court, without the
requirement of posting a bond or proof of damages, designed to cure existing
breaches and to prevent a future occurrence or threatened future occurrence of
like breaches on the part of Manager.  It is further understood and agreed that
the remedies and recourses herein provided shall be in addition to, and not in
lieu of, any other remedy or recourse which is available to Company either at
law or in equity in the absence of this paragraph including without limitation
the right to damages.
 
18.           Miscellaneous.
 
18.1  This Agreement may be revised by mutual agreement of Manager and Company
and such revision shall be evidenced by a written agreement duly executed by
authorized representatives of Manager and Company, which specifies the effective
date thereof. Any amendment to which section 1505 of the New York Insurance Laws
is applicable shall be resubmitted to the Superintendent of Insurance in
accordance with the provisions of that section.
 
18.2  Manager shall not have authority to represent Company on any exclusive
basis with respect to any policy form, line, or class or subclass of business,
unless otherwise authorized in writing by Company.
 
18.3  Manager shall not commit Company to any expenses or obligations not
specifically provided for herein without the prior written permission of
Company.  Company shall reimburse Manager for expenses and costs incurred by
Manager which are not in the ordinary course of business and which Company has
specifically approved.
 
18.4  Company shall have the right to oversee and supervise the operation of
this Agreement, including but not limited to the right at all reasonable times
to have access to and to copy at Company's expense Manager's books and records
as they relate to this Agreement, which rights shall survive the termination or
expiration of this Agreement. The director or commissioner of insurance of any
state where Manager issues Policies on behalf of Company shall have at all
reasonable times the right of access to all books, records, and bank account of
Manager in a form usable by such official.
 
18.5  During the term of this Agreement, Manager shall obtain and maintain in
full force and effect, at its expense, fidelity insurance with a minimum policy
limit of $1,000,000, errors and omissions insurance with a minimum policy limit
of $2,000,000, directors and officers insurance with a minimum policy limit of
$2,000,000, and general liability insurance with a minimum policy limit of
$1,000,000 and on such terms as are reasonably acceptable to Company.  Manager
shall furnish Company with copies of the certificates of insurance for such
insurance, and shall not cancel or amend any such insurance without Company's
prior written consent.
 
18.6  Manager shall provide to Company, copies of its quarterly financial
reports and annual audited financial reports.
 
 
Page 13 of 16

--------------------------------------------------------------------------------

 
 
18.7  If Manager fails in any respect to fulfill its duties and responsibilities
under this Agreement, then the expense incurred by Company in order to fulfill
Manager's duties and responsibilities under this Agreement will be fully
reimbursed by Manager.
 
18.8  This Agreement may not be directly or indirectly assigned by either party
in whole or in part, nor may Manager appoint a sub managing general Manager.
 
18.9  Any provision of this Agreement which conflicts with applicable law or
regulation will be amended to the minimum extent necessary to effectuate
compliance with such law or regulation.
 
18.10  Manager is an independent contractor, not an employee of Company, and
nothing in this Agreement shall be construed to create an employer/employee
relationship between Company and Manager.
 
18.11  This Agreement shall be construed in accordance with the laws of the
State of New York.
 
18.12  Neither Company nor Manager shall disclose material details of this
Agreement and the Policies without the prior consent of the other
party.  However, this restriction will not apply to disclosures made by Company
or Manager to its agents, producers, shareholders, policyholders, auditors,
accountants, arbitrators, legal counsel, or other third parties as required in
the ordinary course of business, nor to disclosures required by arbitration
panels, governmental agencies, regulatory authorities, or courts of law.
 
18.13  Failure of either party to enforce compliance with any term or condition
of this Agreement shall not constitute a waiver of such term or condition.  No
waiver of any breach or default hereunder shall be valid unless in writing and
signed by the party giving such waiver, and no such waiver shall be deemed a
waiver of any subsequent breach or default of the same or similar nature.
 
18.14  Manager acknowledges and agrees that it will benefit from this Agreement
and that a breach by it of the covenants contained herein would cause Company
irreparable damages that could not adequately be compensated for only by
monetary compensation.  Manager shall notify Company in writing via electronic,
certified or registered mail, within five (5) days if there is a change in
ownership of ten percent (10%) or more of the outstanding voting stock of
Manager, sale or transfer of all Manager's assets, merger of Manager, or change
of any principal officer or director of Manager including, but not limited to,
resignation.
 
18.15  Any notice or other communications required or permitted hereunder shall
be sufficiently given if sent by electronic, certified or registered mail,
postage prepaid, if to Company, addressed to Tower Risk Management Corp., 120
Broadway, 31st Floor, New York, New York, 10271, Attention: Stephen Kibblehouse,
General Counsel, and if to Company addressed to CastlePoint Insurance Company.,
120 Broadway, 30th Floor, New York, NY 10271, Attention: General Counsel or such
other address as notified by either party to the other.
 
18.16  Notwithstanding any other provisions of this Agreement, the business and
affairs of Company shall be managed by its board of directors, and, to the
extent delegated by the board, by its appropriately authorized officers. The
board of directors and officers of Manager shall not have any management
prerogatives with respect to the business affairs and operations of the Company.
 
 
Page 14 of 16

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.
 

 
TOWER RISK MANAGEMENT CORP.
         
/s/ Francis M. Colalucci
   
Name: Francis M. Colalucci
   
Title: Senior Vice President &
Chief Financial Officer
 






 
CASTLEPOINT INSURANCE COMPANY
         
/s/ Joel S. Weiner
   
Name: Joel S. Weiner
   
Title: Senior Vice President &
Chief Financial Officer
 

 
 
Page 15 of 16

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
SCHEDULE OF AUTHORITY
 
Manager is only authorized to accept or bind business, as defined in Section A
below, subject to the amounts and stipulations indicated below.  Amounts in
excess of the authorized limits or classifications must be referred to Company
for review and approval prior to binding.
 
A.           GROSS NET WRITTEN PREMIUM LIMIT.   A maximum of $100,000,000 unless
Manager obtains the prior written consent of Company.  Gross Net Written Premium
shall mean gross written premium of Company less returned premium for
cancellations and reductions.
 
B.           POLICY LIMITS, COVERAGE CLASSIFICATIONS AND MAXIMUM NET LINES
(after treaty and facultative reinsurance).
 


 
Coverage
Limit
Maximum Net Lines
Property
(including Equipment Breakdown)
$50 Million or TBA
$1 Million per risk/per occurrence
General Liability and Auto Liability
$1 Million per Occurrence / $2 Million Aggregate
$1 Million per occurrence
Workers’ Compensation
Employer’s Liability
Statutory
$1 Million
$1 Million per occurrence
Excess and Umbrella Liability
$10 Million
$250,000 per occurrence



 
The above coverages are provided on ISO forms and on certain independent
manuscript forms to be agreed.
 
Other classifications of insurance may be written on Company's insurance
policies subject to Company’s prior approval.
 
C.           TERRITORIAL LIMITATIONS.   Manager shall not issue any policy in
any jurisdiction other than the authorized states defined as those states in
which Company is licensed and has filed and approved rates and
policies.  Company at its own discretion may limit or revoke Manager's authority
as regards any particular state.
 

Page 16 of 16